Title: Thomas Jefferson to John Adams, 10 December 1819
From: Jefferson, Thomas
To: Adams, John


					
						Dear Sir
						
							Monticello
							Dec. 10. 19.
						
					
					I have to acknolege the reciept of your favor of Nov. 23. the banks, bankrupt law, manufactures, Spanish treaty are nothing. these are th occurrences which like waves in a storm will pass under the ship.  but the Missouri question is a breaker on which we lose the Missouri country by revolt, & what more, God only knows. from the battle of Bunker’s hill to the treaty of Paris we we never had so ominous a question. it even damps the joy with which I hear of your high health, and welcomes to me the consequences of my want of it. I thank god that I shall not live to witness it’s issue. sed haec hactenus.—I have been amusing myself latterly with reading the voluminous letters of Cicero. they certainly breathe the purest effusions of an exalted patriot, while the parricide Caesar is left in odious contrast. when the enthusiasm however kindled by Cicero’s pen & principles subsides into cool reflection, I ask myself What was that government which the virtues of Cicero were so zealous to restore, & the ambition of Caesar to subvert? and if Cicero Caesar had been as virtuous as he was daring and sagacious, what could he, even in the plenitude of his usurped power have done to lead his fellow citizens into good government? I do not say to restore it, because they never had it, from the rape of the Sabines to the ravages of the Caesars. if their people indeed had been, like ours, enlightened, peaceable, and really free, the answer would be obvious. ‘restore independance to all your foreign conquests, relieve Italy from the government of the rabble of Rome, consult it as a nation entitled to self government, and do it’s will.’ but steeped in corruption vice and venality as the whole nation was, (and nobody had done more than Caesar to corrupt it) what could even Cicero, Cato, Brutus have done, had it been referred to them to establish a good government for their country? they had no ideas of government themselves but of their degenerate Senate, nor the people of liberty, but of the factious opposition of their tribunes. they had afterwards their Titusses, their Trajans, and Antoninuses, who had the will to make them happy, and the power to mould their government into a good and permanent form. but it would seem as if they could not see their way clearly to do it. no government can continue good but under the controul of the people: and their people were so demoralised and depraved as to be incapable of exercising a wholsome controul. their reformation then was to be taken up ab incunabulis. their minds were to be informed, by education, what is right & what wrong, to be encoraged in habits of virtue, & deterred from those of vice by the dread of punishments, proportioned indeed, but irremissible; in all cases to follow truth as the only safe guide, & to eschew error bewildering which bewilders us in one false consequence after another in endless succession. these are the inculcations necessary to render the people a sure basis for the structure of order & good government. but this would have been an operation of a generation or two at least, within which period would have succeeded many Neros and Commoduses, who would have quashed the whole process. I confess then I can neither see what Cicero, Cato & Brutus, united and uncontrouled, could have devised to lead their people into good government, nor how this aenigma can be solved, nor how further shewn why it has been the fate of that delightful country never to have known to this day & through a course of five & twenty hundred years, the history of which we possess one single day of free & rational government. your intimacy with their history, antient, middle & modern, your familiarity with the improvements in the science of government at this time, will enable you, if any body, to go back with our principles & opinions to the times of Cicero, Cato, & Brutus, & tell us by what process these great & virtuous men could have led so unenlightened and vitiated a people into freedom & good government, et eris mihi magnus Apollo. cura ut valeas, et tibi persuade carissimum te mihi esse. 
					
						
							Th: Jefferson
						
					
				